DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2018/183142.
Regarding claim 1 WO ‘142 shows in figures 1,3 and 6A-6C :
A brake assembly comprising:
a brake housing 40 that defines an opening for receiving a brake pad 34,36 and that has an
actuator mount 86 that is disposed opposite the opening, wherein the actuator mount includes a mounting hole 90 that has a tapered conical configuration and that is centered about a mounting hole axis; and a brake actuator10,38 that has a mounting feature 60 that is insertable into the mounting hole at an oblique angle with respect to the mounting hole axis.
Regarding claim 2, as broadly claimed, WO ‘142 shows that the brake housing has a back side that faces away from the opening and the actuator mount includes a “stem” (not labeled but any portion on 40 from which the flange arrangement 86 extends) that extends from the back side and a mounting flange that extends from the stem and that is spaced apart from the back side.
Regarding claim 3, as broadly claimed, WO ‘142 shows that the mounting flange includes a top

wherein the mounting hole 90 extends from the top side to the bottom side and is tapered such that the mounting hole is wider at the top side than at the bottom side.
Regarding claim 4, as broadly claimed, these limitations are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘142 in view of Scheckelhoff et al. U.S. 2008/0047787.
Regarding claim 8 WO ‘142 lacks a specific showing of an end view of the mounting flange 86 that shows the perimeter thereof.
The reference to Scheckelhoff et al. shows a similar disc brake assembly to that of WO ‘142 having a mounting flange surface which is angled, such that when the actuator is mounted to the caliper the actuator is offset at a desired angle relative to the caliper and a vehicle axle on which the caliper is mounted (see the abstract).  In figure 3B this surface (on the actuator) is indicated by the solid line circumscribing elements 10,12 and defining a perimeter-- (in somewhat of a truncated rhomboid shape).  Presumably there is a matching surface arrangement on the caliper.
Since both references above are both similar in structure and purpose one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have 
Regarding claims 9,10 with the modification above these limitations are considered to be taught.
Regarding claims 11-15 ,18,19 as explained above, these limitations are met.
Allowable Subject Matter
Claims 5-7,16,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/10/21